DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite for a number of reasons, the first of which being that lines 3-18 recite limitations about ratios of ions detected with time-of-flight secondary ion mass spectrometry ("TOF-SIMS") without specifying any parameters about the TOF-SIMS analysis that was performed to achieve the claimed ratios. As with any type of mass spectrometry, a time-of-flight mass spectrometer ("TOF" or "TOF-MS") is tuned to best transmit ions of a particular mass-to-charge (m/z) ratio range with the relative abundances (i.e. the detected intensities, or "peak" sizes) of the transmitted ions depending upon how the instrument has been tuned to transmit and detect those ions.  For example, Abate teaches that a TOF-MS can be tuned to preferentially increase the signal intensities for ions in one m/z range while discriminating against another m/z range (p. 1174).  As such, without having knowledge of the mass-to-charge ratio range for which the instrument has been tuned or optimized, it is not possible to conclude that the relative ratios of ions (e.g. the C3H7+ to Ag+ ratio) detected with a sample analyzed with one TOF instrument are similar or different from the same ratios detected with a different sample on a different TOF instrument, or even on the same TOF instrument that has been optimized for a different mass range.  The claim also does not specify if the recited ion intensity ratios are based on what is seen in a single analysis or multiple analyses. 
The claim also specifies that secondary ion mass spectrometry (SIMS) is used in the analysis.  In SIMS, a primary beam of ions or particles is aimed at a sample surface and secondary ions that are generated at that surface are detected (Oran, p. 32).  In SIMS, the relative secondary ion yields are strongly influenced by the primary beam ion's mass and energy, with larger primary ions being better for producing larger secondary ions (Oran, p. 44-45). Therefore, the claim is further indefinite because, without specifying the primary ion type and energy used to generate the recited results, it is not possible to determine if a comparable analysis is being performed on a given silver film or if comparable data is being produced.  As such, one of ordinary skill in the art would be incapable of determining if their product meets the claim limitation.  Also supporting the discussion above about TOF instruments, Oran further teaches that the absolute yield of secondary ions is dependent upon instrument factors and that absolute yields of the secondary ions should be normalized (p. 46).  
Regarding the required "filling ratio of 50 to 70 %", it is noted that although the inclusion of additional discussion over the testing parameters for determining the "filling ratio" is appreciated, the limitation remains indefinite because the parameter's determination depends on a variety of different factors, which are not claimed.  Most particularly, the specification and now the claim indicate that the value is determined with "Image J" software, which is a commercial product that can be changed at the will of the company that makes it, and no parameters that must be set within the software (e.g. grayscale threshold, pixel size, etc.) to control how it processes images are provided.  Additionally, the usage of the software program trade name "Image J" does not comply with the requirements of 35 U.S.C. 112(b) because it renders the claim scope is uncertain since the trade name cannot be used properly to identify any particular material or product.  See MPEP 2173.05(u).  Further, although the claim now recites that the film was subjected to "cross section polish processing", it still provides no information on the polishing procedures or level of flatness achieved, and, although the claim states that an scanning electron microscope was operated at 1,000X magnification to collect the image, it does not state the dimensions of the field that was measured and, therefore, omits fails to specify the dimensions over which the film demonstrates the recited filling ratio.  Therefore, it is not possible for one of ordinary skill in the art to determine if a sintered porous silver film meets the claim requirements.  For the sake of compact prosecution, the "filling ratio" is interpreted herein as being analogous to the portion of a film that is not occupied by pores (i.e. a "filling ratio" can be calculated by subtracting a film's porosity from 100 %).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US PG Pub. No. 2010/0101637) and, optionally, Kobayashi (US PG Pub. No. 2010/0101637). 
Regarding claim 1, Yamasaki teaches a sintered silver film obtained by sintering silver particles (par. 244, 266, 267).  The silver particles may have a size of 100 nm or less and may be made by combining a solution of a silver salt, such as silver nitrate, with a solution of a carboxylic acid, such as glycolic acid, so that there is a 0.3:1 to 3:1 molar ratio of carboxylic acid to silver, followed by mixing the resulting suspension with a reducing agent, such as hydrazine, at a temperature in the range of 25 to 95 ºC, followed by removal of the liquid and drying (par. 253, 255, 256).  The silver particles are then combined with a solvent, such as an alcohol or glycol, to form a paste that is up to 95 % silver particles by weight (par. 262, 263).  The paste is then formed into a film and baked at a temperature in the range of 130 to 400 ºC for 10 minutes to 1 hour (par. 266-267).  
The teachings of Yamasaki might be considered to differ from the current invention in that his sintered film is not explicitly disclosed to demonstrate the recited time-of-flight secondary ion mass spectrometry ("TOF-SIMS") response or "filling ratio".  However, a film that is rendered obvious by Yamasaki is expected to have substantially the same structure and properties as that of the instant invention because it is made in substantially the same manner and with substantially the same materials.  In particular, the instant disclosure teaches that a sintered porous silver film is obtained by sintering silver particles  (Applicant's Published Application, Abstract; par. 48, 50).  The silver particles are made by combining a solution of a silver salt, such as silver nitrate, with a solution of a carboxylic acid, such as glycolic acid, such that there is a 1:1.1 to 1:2 molar ratio of carboxylic acid to silver, followed by mixing the resulting suspension with a reducing agent, such as hydrazine, at a temperature in the range of 25 to 95 ºC, followed by removal of the liquid and drying (Applicant's Published Application, par.38-43).  The silver particles are then combined with a solvent, such as an alcohol or glycol, to form a paste that is 70 to 95 % silver particles by weight (Applicant's Published Application, par. 44, 45).  The paste is then formed into a film and baked at a temperature in the range of 130 to 200 ºC for 5 to 30 minutes (Applicant's Published Application, par. 48, 50).  As can be seen by comparing the method and materials of Yamasaki to that of the instant disclosure, Yamasaki teaches a method and materials that overlap and render obvious those used to form the instant invention both in preparation method, including the sequence solution/powder handling steps, heating temperatures, and heating times, and material composition.  The particle sizes disclosed by Yamasaki also overlap and render obvious that of the claims (see MPEP 2144.05).  As such, Yamasaki teaches a method that renders obvious that used to form the claimed film and the product of such a method is expected to demonstrate substantially the same structure, including grain and pore structure, composition, and properties, including demonstrating substantially the same results when analyzed by TOF-SIMS and microscopy followed by manipulation with image processing software, as that of the instant claims.
As noted above, Yamasaki's disclosure contains no discussion of the porosity of his film, which might be considered a difference from the current invention.  However, as Yamasaki makes no disclosure of any pressure application, other pore-filling steps, or selection of particle sizes/shapes to achieve a dense film, Yamasaki's sintered silver film is expected to have at least some pores. Kobayashi further teaches forming a bonding member from a sintered film of silver fine particles similar to Yamasaki's (par. 1, 87).  Kobayashi teaches that such films are weakly sintered, have a relative porosity of about 30 % (i.e. which is expected to correspond to a "filling ratio" of , and function as a bonding member that provides electrical conductivity while also being capable of relieving stress on a semiconductor device on which the bonding member is used (par. 87, 112, 113, 116-120).  Figure 6 also demonstrates that Kobayashi's exemplified sintered film has continuous porosity (Fig. 6).  Accordingly, would have been obvious to one of ordinary skill in the art to form and sinter a film of Yamasaki's silver particles such that the film is weakly sintered, has continuous pores, and has a porosity of about 30 %, as taught by Kobayashi, in order to use the film as a bonding member for semiconductors that is capable of providing electrical conductivity while also relieving stress on a semiconductor device. A film formed from Yamasaki's particles and with the porosity taught by Kobayashi is expected to demonstrate the instantly claimed properties, including TOF-SIMS spectra and filling ratio, because it is made from a method and materials that renders obvious those used to form the instantly claimed product, and has a porosity that is expected to equate to the recited "filling ratio"  (i.e. a porosity of about 30 % is expected correspond to a filling ratio of about 70 %). 

Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive or are moot in view of the current rejections. 
Applicant has argued that the added limitations about how the "filling ratio" is determined are now definite because the claims state that the film has undergone polishing, imaging with a microscope, and image processing with a particular type of imaging software.  However, as discussed above, there are still many variables that must be specified to determine if a material meets the claim limitation or not.  Additionally, the usage of a software trade name in the claim is improper under 35 U.S.C. 112(b).  
Applicant has further argued that the method of Kobayashi differs from that of the instant disclosure and, therefore, cannot be used to show that Kobayashi's product, or a product rendered obvious by Kobayashi, inherently meets the claim.  However, this argument is moot in view of the current rejections because the rejections are based on forming silver particles with the techniques and materials disclosed by Yamasaki.  Kobayashi is only cited for his teaching of forming a sintered film with a particular structure from silver particles. Both Yamasaki and Kobayashi teach that such silver particle films can be sintered at temperatures and over time periods that overlap and render obvious the procedure used to form the instantly claimed sintered film (Yamasaki, par. 266-267; Kobayashi, par. 82, 84, 85).  Regarding Applicant's argument in a previous communication that Yamasaki's film is dense (and therefore doesn't meet the filling ratio limitation) because Yamasaki teaches that a film of his demonstrates high reflectance, it is noted that Applicant has presented no evidence that high reflectance necessarily equates to a particular density.  For example, Carton teaches a silver thin film with a porosity of 35 % that achieves reflectances over 80 % at some wavelengths (Fig. 4; Carton et al. J. of Spectrosc. 2013, p. 1-6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784